Citation Nr: 1506028	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-20 911	)	DATE
	)
	)

On appeal from the
James A. Haley Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on December 29, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the James A. Haley Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in Lakeland, Florida, on December 29, 2009.  

The Veteran's VA claim file has since been transferred to the Veterans Health Administration (VHA) Central Office (CO) in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran was enrolled in the VA health care system, the evidence of record does not demonstrate that the Veteran received VA medical care within 24 months prior to the emergency room treatment that was  provided by a private medical facility in December 2009.

2.  VA did not authorize the private treatment facility to provide care for which the Veteran would later be reimbursed, nor did VA contract with this facility to provide the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on December 29, 2009, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II. Payment or Reimbursement of Private Medical Expenses 

The Veteran has appealed VA's determination which denied entitlement to a reimbursement for medical services he received from the Lakeland Regional Medical Center in Lakeland, Florida, on December 29, 2009, for chest pain.

The Veteran contends that VA should pay for the services rendered on December 29, 2009.  He asserts that he is financially responsible for the care in question, that he has been enrolled in the VA medical system since 2004, that he has no outside medical coverage, that the situation was emergent because he thought he was having a heart attack or stroke, that the hospital accepted his VA identification, and that he followed up that care with VA treatment.  See Notice of Disagreement, March 2010.

To begin, the Board notes that the Veteran is service connected for tinnitus.  As such, the Veteran is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id. 

The Veteran has not contended that he obtained authorization from VA for his non-VA medical care.  Instead, the Veteran contended that, to the best of his knowledge, his situation was emergent and required immediate care.  As such, it is undisputed that the Veteran received private medical treatment, without prior authorization from VA, and now requests a reimbursement of those expenses.  Therefore, the Board must conclude that "prior authorization" for the December 2009 private medical treatment in question was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

In certain cases, medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

To that end, the Board points out that each of these sections involve emergent care, as the Veteran has claimed in this instance.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders is available if, at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. 
§ 1725(b)(2)(B) (West 2014); 38 C.F.R. §17.1002(d) (2014).  A March 2010 VAMC document established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in December 2009.  Per the document, the Veteran was last seen, prior to the treatment in question, in April 2004.  The Veteran has not disputed this fact.  Therefore, as the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h).

As to the provisions of 38 U.S.C.A. § 1728, there is no indication that the treatment in question was related to a service-connected disability, as the Veteran's only service connected disability is tinnitus.  There is also no indication that said disability aggravated the Veteran's chest pains in any way, or that such treatment was provided while the Veteran was enrolled in a vocational rehabilitation program.  Finally, the Veteran has never received total VA disability.  Therefore, the provisions of 38 U.S.C.A. § 1728 are not applicable in this case.

Therefore, the Board unfortunately must finds that payment or reimbursement for private medical expenses incurred on December 29, 2009, at a private medical facility, is not allowed under current VA regulations.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  As such, as a matter of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board believes that the Veteran truly was unaware of this requirement.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

The Board is sympathetic to the Veteran's claim.  The Board is certainly aware that the VA disability system is at times a daunting.  That the Veteran would seek care close to his home, especially when he believed the situation to be emergent, is also understandable.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, and because he had not received treatment within the VA medical system within 24 months prior to the treatment at issue, reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on December 29, 2009 is denied.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on December 29, 2009, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


